Citation Nr: 0004499	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  93-13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increase in a 50 percent rating for a 
psychiatric disorder with sinus tachycardia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a January 1993 RO decision which denied an 
increase in a 50 percent rating for a psychiatric disorder 
with sinus tachycardia.  The psychiatric disorder has been 
variously classified as post-traumatic stress disorder (PTSD) 
and an anxiety reaction.  The case was remanded by the Board 
in March 1995 and July 1999, and it was last returned to the 
Board in November 1999.

During the course of the current appeal, the veteran raised 
claims for service connection for a number of other medical 
conditions.  As pointed out in the July 1999 Board remand, 
the veteran withdraw such claims in writing in September 
1998, and the only issue certified for appellate review is an 
increased rating for the psychiatric disorder with sinus 
tachycardia.  The veteran has continued to make contentions 
evidencing a belief that he is service connected for organic 
heart disease; e.g., supraventricular arrhythmias and atrial 
fibrillation.  The Board has denied service connection for 
organic heart disease in 1972 and 1989, and the veteran is 
not now service-connected for any organic heart disease.  The 
veteran may file to reopen a claim for service connection for 
organic heart disease by submitting new and material evidence 
to the RO.


FINDING OF FACT

The veteran's service-connected psychiatric disorder 
(variously diagnosed as PTSD and an anxiety reaction, with 
sinus tachycardia) is productive of total occupational and 
social impairment.




CONCLUSION OF LAW

The criteria for a 100 percent rating for a service-connected 
psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9400, 9411 (1996), 
38 C.F.R. § 4.130, Diagnostic Code 9400, 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I  Background

The veteran served on active duty in the Army from June 1942 
to October 1945.  Service medical records note treatment for 
nervousness with tachycardia.  Service personnel records show 
the veteran performed duties of a medical-surgical 
technician, including treating battle casualties with a rifle 
platoon in Europe during World War II.  He was wounded in 
combat and received the Purple Heart.  Besides his service-
connected psychiatric disorder, he is service-connected of 
residuals of a left hand wound (which is rated 
noncompensable).

In an October 1946 decision, the RO granted service 
connection for psychoneurosis anxiety and tachycardia, each 
rated 10 percent effective from his separation from service.  
In 1951 his rating for psychoneurosis anxiety was reduced to 
0 percent, and in 1955 his anxiety and tachycardia were 
combined into one disability which was rated 10 percent.  In 
December 1972 the Board denied service connection for organic 
heart disease after obtaining the opinion of an independent 
medical expert.  The Board specifically pointed out that the 
veteran's service-connected sinus tachycardia was quite 
different from non-service-connected ventricular tachycardia.  

The rating for anxiety reaction with tachycardia was 
increased to 30 percent in a 1974 RO decision, and the rating 
was increased to 50 percent in a 1976 RO decision.  The 50 
percent rating has been continuously in effect ever since. 

Historical medical records from the 1970s and 1980s note the 
service-connected psychiatric disorder, as well as non-
service-connected physical ailments such as organic heart 
disease (with myocardial infarctions).  The records show the 
veteran has a college degree and worked as a state counselor 
for 36 years before retiring at the end of 1981 at age 63.

In September 1989 the Board again denied service connection 
for organic heart disease.  

The veteran filed for an increased rating for his service-
connected psychiatric disorder in June 1992.

In an August 1992 VA psychiatric examination, the veteran 
described flashbacks and nightmares of his experiences in 
combat during World War II.  (Similar flashbacks, nightmares, 
and recollections were described on all other subsequent VA 
examinations.  He also gave the examiner a typed list of 
combat memories and claimed war injuries)  He reported he had 
had to accept an early retirement from his job with the New 
York Department of Labor.  The examiner said the veteran 
presented a long history of PTSD, which is kept under control 
at his late age with mild tranquilizers, but that the PTSD 
was not totally under control.  The diagnosis was PTSD, 
moderately severe to severe.  

VA outpatient treatment records from 1993 to 1995 show 
treatment primarily for heart disease and hypertension.  It 
was noted that that he had a history of coronary artery 
disease with myocardial infarctions in 1971 and 1985.  

In June 1995 the veteran submitted a January 1990 statement 
from A. Singh, M.D., regarding the relationship between 
stress and heart disease.

On a December 1995 VA psychiatric examination, it was noted 
that the veteran was under treatment at a VA outpatient 
clinic and was taking numerous medications, primarily for 
cardiovascular disease.  Mental status examination showed he 
was profoundly depressed, anxious, and agitated during the 
examination.  He was not hallucinated, delusional, or 
psychotic.  His mood and affect were both depressed, and he 
manifested a general form of anxiety that seemed to reach 
semi-panic proportions during the examination itself.  He 
admitted to suicidal ideation, but denied suicidal intent.  
Recent and remote memory were only grossly intact, and recent 
memory was grossly impaired by depression and lack of 
concentration ability.  Insight was superficial, and judgment 
was fair.  The examiner said the veteran presented signs and 
symptoms of severe PTSD, and took 3 times the medications 
that he took 2 years ago for tachycardia and other 
manifestations of his anxiety reaction.  The examiner said 
the veteran was unemployable due to the severity of his 
condition and was isolated and consumed with the tachycardia 
and feelings of panic attack.  The diagnosis was severe PTSD.  
His GAF level was reported to be 34.

In a claim for a total compensation rating based on 
individual unemployability received in December 1996, the 
veteran reported that he had a college degree and worked from 
1945 to January 1982 (age 63) as a state counselor for New 
York state, when he retired because of psychiatric symptoms.  
He claimed he became too disabled to work in January 1986 (he 
was hospitalized for a myocardial infarction from December 
1985 to January 1986) and he said the service-connected 
disability which prevented work was PTSD with tachycardia and 
heart disease.  [As noted, the veteran is not service 
connected for organic heart disease.]

On a December 1996 VA psychiatric examination, the veteran 
reported that he had been unable to drive a car since his 
discharge from service because of his anxiety.  He said his 
activity was limited to watching television, reading, and 
doing things around the house.  Mental status examination 
revealed a 78 years old man who looked older than his stated 
age.  He was anxious throughout the interview.  He blamed all 
his problems on his tachycardia, which he said led to his 
heart attacks and other problems.  His mood was slightly 
depressed, and his affect was mood congruent.  There was no 
evidence of a thought disorder.  His memory was intact.  
There was no evidence of organicity.  All his thoughts 
centered on his difficulties since being discharged from 
service.  The diagnosis was chronic anxiety disorder.  His 
GAF score was listed as 50 to 58.

On a September 1997 VA psychological evaluation, it was 
reported that the veteran had been on diazepam for an 
unspecified number of years.  The veteran reported he was 
unable to drive a car because of panic and confusion and that 
his 36 year career as a New York state employee had been 
adversely affected by his inability to drive.  He said he was 
somewhat depressed and felt guilty about his current 
condition and his experiences during World War II.  He was 
oriented times 3.  He had a good fund of knowledge and 
answered questions logically and sequentially.  No evidence 
of confusion was noted.  He was a good historian who showed 
no memory deficits.  His affect was neither flattened nor 
blunted.  He complained of depression, but none was noted on 
the interview.  He was anxious during the interview, and all 
mood was congruent.  His anxiety was somewhat pervasive and 
he said that it disrupted his entire life.  No evidence of a 
thought disorder was seen.  The examiner said that the 
veteran evidenced a chronic anxiety disorder that was 
unchanged since the December 1996 VA compensation 
examination.  The diagnosis was chronic anxiety disorder, and 
the examiner assigned a GAF score of 58.

In September 1997 a VA medical doctor said the veteran 
reported tachycardia twice a week and that the veteran had 
angina that was precipitated by tachycardia caused by 
anxiety.  

In a December 1998 psychological evaluation received from 
TARA (Trauma and Addictions Recovery Associates), the 
examiner reported that the veteran suffered from intrusive 
memories of traumatic incidents and symptoms of anxiety since 
his return from World War II.  He reported sleep disturbance, 
frequent regurgitation and loss of appetite, flashbacks, 
nightmares, irritability, and attacks of guilt.  He reported 
he had severe panic attacks several times a week that made it 
impossible for him to drive.  It was reported that his 
symptoms had worsened since his retirement.  It was noted 
that his prior job involved counseling veterans.  The 
examiner's assessment was PTSD, and a GAF score of 40 was 
assigned.

On a February 1999 VA psychiatric evaluation for PTSD, the VA 
psychologist reviewed the veteran's claims folder and reports 
of previous examinations.  It was reported that the veteran 
was getting anti-depressants for dysthymia from the VA, and 
had had 8 sessions from a private therapist since the fall of 
1998.  It was reported that the diagnosis from that facility 
had been PTSD, and he had been assigned a GAF score 41.  It 
was reported that the veteran got along well with his wife of 
53 years and got along well with his 2 daughters.  It was 
noted that he had worked for 36 years as a New York State 
veteran's counselor until he retired in 1981 when he was 62 
years old.  It was noted that had good activities of daily 
living and hygiene.  He was anxious throughout the interview 
with a somewhat pressurized speech.  He did not relax 
throughout the interview.  He complained frequently, and his 
affect was congruent with his mood.  His recent and remote 
memory was intact.  There was no evidence of a thought 
disorder, and he was oriented to time, place, and person.  He 
obsessed about World War II incidents, but put little effort 
into stopping these memories.  He reported he had diminished 
interest in significant activities.  He said he felt 
estranged from people and unable to enjoy almost anything in 
life.  He reported difficulty sleeping.  He was irritable, 
had some difficulty concentrating, and had an exaggerated 
startle response.  The psychiatric diagnoses were PTSD, 
chronic with moderate symptoms; dysthymia secondary to PTSD; 
and anxiety disorder.  The examiner said the GAF score was 52 
for all psychiatric disorders.

In July 1999 the veteran was seen at a VA geriatric primary 
care clinic where he reported that he had up to 3 attacks of 
angina and palpations a week.  He reported that the attacks 
would come at various times a day including early in the 
morning when he was in bed.  The veteran said he would 
develop chest pain 2-3 minutes into the attack that was 
generally relieved by a single nitroglycerin tablet.  It was 
reported that the attacks lasted 20-30 minutes.  The 
impression was that he had paroxysmal supraventricular 
tachycardia, which induced angina.  The doctor added that the 
veteran was service connected for anxiety neurosis or PTSD, 
atrial fibrillation, and sinus tachycardia, and that he had a 
number of other active medical problems, including ischemic 
heart disease with angina pectoris, palpitations and 
tachycardia, diabetes mellitus, depression, and insomnia.  
The doctor opined that the veteran was unemployable and 
totally disabled due to his service-connected disabilities. 

II.  Analysis

The veteran's claim for an increase in a 50 percent rating 
for his service-connected psychiatric disorder (variously 
diagnosed as PTSD and an anxiety reaction, with sinus 
tachycardia) is well grounded, meaning plausible.  The RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant to an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
service-connected psychiatric disorder was initially 
evaluated under 38 C.F.R. § 4.132, Code 9400 (anxiety 
disorder) or 9411 (PTSD), as in effect prior to November 7, 
1996.  The old rating criteria provide that a 50 percent 
rating is assigned when the ability to maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to established and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found in 38 C.F.R. § 
4.130, Code 9400 (anxiety disorder) or 9411 (PTSD).  The new 
rating criteria provide that a 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is to be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

As the veteran's claim for an increased rating for the 
service-connected psychiatric disorder was pending when the 
regulations pertaining to psychiatric disabilities were 
revised, he is entitled to the version of the law most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Here, either the amended or current rating criteria 
may apply, whichever are most favorable to the veteran.

At the outset it is again noted that service connection for 
organic heart disease has been denied on earlier occasions, 
most recently by the Board in 1989.  The veteran has a 
history of significant disability from non-service-connected 
organic heart disease.  Supraventricular tachycardia and 
atrial fibrillation as manifestations of organic heart 
disease are not service connected.  Sinus tachycardia is 
service-connected only as functional manifestation of his 
service-connected psychiatric disorder.  38 C.F.R. § 4.14.  
Disability attributable to manifestations not the result of 
service-connected disability may not be considered in support 
of an increased compensation rating for his service-connected 
psychiatric disorder.  Id.  

The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (effective prior to November 7, 
1996); 38 C.F.R. § 4.126 (effective November 7, 1996).  In 
this case the veteran is not working; he retired at the end 
of 1981 at age 63; and there is some difficulty in assessing 
occupation impairment from the psychiatric condition since 
the veteran has not attempted work since he retired.  
Although the veteran says he retired early because of his 
psychiatric condition, such is not shown by historical 
records.  Some of the veteran's statements are also to the 
effect that his "service-connected" heart disease was a 
factor in his retirement, but, as noted, he is not service 
connected for organic heart disease.  Moreover, some of the 
recent medical statements which opine that the veteran is 
unemployable from his "service-connected" disability are at 
least partly based on the erroneous assumption that organic 
heart disease has been service connected.  In any event, in 
reviewing this case, the Board has focused on occupational 
and social impairment due exclusively to the service-
connected psychiatric condition.

The VA and private medical examination and treatment records 
from 1992 to 1999 contain various descriptions of psychiatric 
symptoms and various assessments (including GAF scores) of 
social and industrial impairment from PTSD/anxiety.  
Assessments have ranged from moderate, to moderately severe, 
to severe, to total impairment from the psychiatric 
condition.  The evidence shows the veteran is receiving 
regular psychiatric care, and some of the medical records 
refer to social isolation.  The Board is left with the 
overall impression that in recent years (and many years after 
the veteran retired from work) there has been a deterioration 
in his mental health to the extent that psychiatric symptoms 
might now well prevent him from obtaining or retaining 
employment (even assuming he had no physical ailments and was 
a younger man seeking a job).  

In the judgment of the Board, the evidence is about equally 
divided as to whether the veteran's service-connected 
PTSD/anxiety reaction is now productive of total occupational 
or social impairment, such as would warrant a 100 percent 
rating under either the old or new rating criteria.  Under 
such circumstances, the veteran is given the benefit of the 
doubt, and the Board concludes that a 100 percent rating for 
the psychiatric disability is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

An increased 100 percent rating for a service-connected 
psychiatric disorder is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

